PER CURIAM.
David W. Harris appeals the district court’s order dismissing his civil action seeking return of currency that was administratively forfeited to the United States. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Harris v. Drug Enforcement Admin, No. CA-00-3716-JFM (D.Md. Mar. 29, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.